Name: Commission Regulation (EC) NoÃ 1274/2007 of 29 October 2007 amending Regulation (EC) NoÃ 2104/2004 laying down detailed implementing rules for Council Regulation (EC) NoÃ 639/2004 on the management of fishing fleets registered in the Community outermost regions
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  fisheries
 Date Published: nan

 30.10.2007 EN Official Journal of the European Union L 284/6 COMMISSION REGULATION (EC) No 1274/2007 of 29 October 2007 amending Regulation (EC) No 2104/2004 laying down detailed implementing rules for Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 11(5) thereof, Having regard to Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (2), and in particular Article 1(2) and Article 4(3) thereof, Whereas: (1) The statement on outermost regions made jointly by the Council and the Commission during the Fisheries Council of 27 July 2006 (3) stresses the need for appropriate measures ensuring the sustainable development of the fisheries sector in those regions. Such measures are to take account of the specificities of fishing activities in the relevant areas. Furthermore, they are to be adopted in the light of the ongoing study on this topic and in the light of the assessment, by the Scientific, Technical and Economic Committee for Fisheries (STECF), of the state of fisheries resources in outermost regions. (2) Following that statement, France and Portugal have adopted development plans for Guadaloupe, Martinique, French Guiana, RÃ ©union and the Azores. An assessment of the effects of those plans on fisheries resources has been delivered by STECF during its plenary meeting of April 2007. (3) At the same time complementary information has been submitted to the Commission on proposed regularisations relating to an important number of vessels, which carried out fishing activities before 31 December 2006 and remained active in outermost regions without having been entered in the Community Fleet Register. Such regularisations are to be considered as an extension to the development plans. (4) The development plans contribute to the sustainable development of the fisheries sector in outermost regions. In this context the reference levels for some of the fleets registered in outermost regions should be reviewed. Commission Regulation (EC) No 2104/2004 (4) should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2104/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 102, 7.4.2004, p. 9. Regulation as amended by Regulation (EC) No 1646/2006 (OJ L 309, 9.11.2006, p. 1). (3) Council Document No 11823/06 ADD 1, 20 July 2006. (4) OJ L 365, 10.12.2004, p. 19. Regulation as amended by Regulation (EC) No 1570/2005 (OJ L 252, 28.9.2005, p. 6). ANNEX ANNEX Specific reference levels for fishing fleets registered in the outermost regions of Spain, France and Portugal Spain Fleet segment Segment code GT kW Canary Islands. Length < 12 m. EU waters CA1 2 878 23 202 Canary Islands. Length  ¥ 12 m. EU waters CA2 4 779 16 055 Canary Islands. Length  ¥ 12 m. International and third country waters CA3 51 167 90 680 Total 58 824 129 937 France Fleet segment Segment code GT kW RÃ ©union. Demersal and pelagic species. Length < 12 m 4FC 1 050 19 320 RÃ ©union. Pelagic species. Length  ¥ 12 m 4FD 10 002 31 465 French Guiana. Demersal and pelagic species. Length < 12 m 4FF 475 6 260 French Guiana. Shrimp vessels. 4FG 7 560 19 726 French Guiana. Pelagic species. Offshore vessels. 4FH 3 500 5 000 Martinique. Demersal and pelagic species. Length < 12 m 4FJ 5 409 142 116 Martinique. Pelagic species. Length  ¥ 12 m 4FK 1 000 3 000 Guadeloupe. Demersal and pelagic species. Length < 12 m 4FL 6 188 167 765 Guadeloupe. Pelagic species. Length  ¥ 12 m 4FM 500 1 750 Total 35 684 396 402 Portugal Fleet segment Segment code GT kW Madeira. Demersal species. Length < 12 m 4K6 680 4 574 Madeira. Demersal and pelagic species. Length  ¥ 12 m 4K7 5 354 17 414 Madeira. Pelagic species. Seine. Length  ¥ 12 m 4K8 253 1 170 Azores. Demersal species. Length < 12 m 4K9 2 721 30 910 Azores. Demersal and pelagic species. Length  ¥ 12 m 4KA 14 246 29 845 Total 23 254 83 913